DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 9/3/19 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.  For example, in the specification, paragraph 27, the words ‘as described’ is misspelled.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  They don’t further the limitations within the claims.  Re claim 8, the limitation within the phrase “at least one of a conveyance including an airplane… and a specific place” does not further distinguish the choice since a specific place would also include the different types of conveyance including the airplane, a ship etc.  Re claim 9, the same rationale applied to An information transmitter would also include the claimed gyro sensor, a GPS etc.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese document JP2014-212594.
Re claim 1, the reference discloses an electronic device 10 that charges the battery 14 having a charging circuit 13, a power supply controller 11 controlling the charging, a detector (including a temperature sensor 12 and an accelerometer 16) detecting the info of the environment where the device is being used; wherein the controller determining that the use environment for the device is the specific environment based on the info detected by the detector, the power supply regulating the 
Re claim 2, when the controller determining the use environment is the specific environment, the controller setting the target charge voltage below the target level of normal charging (i.e. temperature sensor 12 causes the controller 11 to reduce the charge when the heat is detected.  Hence, reduction in charging would equate to lower charge than normal charge target; para 22).
Re claim 5, after starting the regulation of charge, the controller determining the use environment is not the specific environment, the controller removes the regulation (i.e. when the user releases the device after holding the device, the control unit restarting the charge; para 33-34).
Re claim 6, the detector detecting the acceleration of the device and regulating the charging based on the rate of acceleration above a threshold (i.e. control unit 11 detecting signals from the accelerometer that the user is holding the device, the control unit controlling the charging to alleviate the heat felt by the user’s hands; para 30-39).
Re claim 8, the device is in a specific place, i.e. user’s hands.
Re claim 9, the detector includes an accelerometer.

Allowable Subject Matter
Claims 3, 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katsumata (US 2015/0015208) discloses a discharge control unit for sensing shock outside the predetermined value to the battery pack in a vehicle.
Han (US 2017/0302090) discloses protection system for the battery should the processor determine the battery exceed the heat threshold.  The system either shuts down suspends charging for a determined amount of time. 

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087